DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 November 2022 have been fully considered but they are not persuasive.  Applicant argues that the recited shear stress sensors and their functions are fully enabled as there is no undue experimentation as shear stress sensors, and wall shear stress sensors are known and commercially available, and Applicant cites and provides a document copy of RealShearTM wall shear sensors from Lanterra and alleges that they can be used to prove wall shear stress sensors are well known thus enabled.  However, this document copy states: “Copyright © 2021 Lanterra. All rights reserved” at its conclusion.  As such, this document does not provide evidence of the wall shear stress sensors recited in the instant claims or disclosure are enabled or the Applicant had possession (i.e. the instant invention employs the Lanterra wall stress sensors) of the Lanterra shear stress sensors as of effective filing date of the instant application, which is 03 September 2019.  Furthermore, as a preliminary matter, the Lanterra wall shear stress sensors are clearly not MEMS type shear stress sensors, thus cannot be enabling for instant dependent claims 2 and 11.  Furthermore, the instant disclosure fails to cite the Lanterra wall shear stress sensor, or any other shear stress sensor known to those of ordinary skill in the art at the time of the effective filing date.  In addition, assuming, arguendo, that the Lanterra wall shear stress sensor was available prior or as of the instant application’s effective filing date, there is no evidence in the cited document that the Laterra wall shear stress sensors will function properly when exposed to the known pressures and temperatures of drilling fluid in the conical conduit.  The cited document states in part: “The Lanterra sensor relies on a floating element (emphasis added) that is installed flush to the vessel, and attached to a cantilever beam that deflects (emphasis added) in response to shear stress as fluid flows across its surface.” As Applicant has argued and pointed out repeatedly (previously and within the instant latest/current filed arguments regarding holes/gaps corners), that protuberances and gaps/openings related to these elements of shear stress sensors (i.e. the cantilever beam and/or floating element) are subject to covering by drilling fluid/mud and that the whole goal of drilling fluid/mud is to form a mud filtercake over holes to prevent drilling fluid from being lost into the formation and that fouling of the sensing elements (i.e. the cantilever beam and/or floating element) would occur since a filtercake would form around the sensing element(s) and the sample measured would not be representative of the flowing drilling fluid (see page 11 of Applicant’s response filed 17 May 2022 and page 13 of Applicant’s response filed 04 March 2022).  Thus, based on Applicant’s own current and past arguments, regarding similar sensing element features of wall shear stress sensors, the Lanterra wall shear stress sensors would not function properly when exposed to drilling fluids/muds and would become fouled due the particles associated to form filtercake.   Lastly, Applicant has once again failed to address all of the Examiner’s arguments made in relation to the Wands factors (see §5 of the Final Office Action mailed on 03 August 2022) or refute the rejections under 35 U.S.C 112(a).  As such, the rejections under 35 U.S.C. 112(a) and (b) are maintained by the Examiner.
Applicant then argues that the Figures provided by the Examiner in §5 of the previous office action mailed on 08 September 2022 fail to indicate wall shear stress sensors located in the conical frustum conduit (note: see the Figure below in §18 of this office action which indicates wall shear stress sensors).  This is irrelevant, since the Figures 1 and 4 of the Nesheim prior art (reproduced below in §6) reference clearly discloses wall shear stress sensors mounted at different internal diameters along the conical step-change conduit (R1-R5, which inherently correspond to radii of diameters: 2R1-2R5 = D1-D5).  The Examiner provided the Figures and associated text employing basic fluid mechanical analysis (via the continuity and Bernoulli equations) in §5 of the previous office action to provide clear evidence that a single flow rate Q (i.e. the now recited “one flow rate”) through any conical conduit, conical frustum, conical step-change, or any other conical type would inherently occur if the ends of any conduit have different end diameters, thus proving there is no criticality to the recited “conical frustum conduit,” since the conical frustum conduit does not solely provide “one flow rate.”  As was established by the Examiner in §5 of the previous office action, all of which is incorporated by reference in this response, the flow behavior through any conical conduit, frustum, step-change, etc., is identical, thus clearly establishing non-criticality to the recited “conical frustum conduit.”   In addition, Nesheim clearly discloses this newly added limitation of “one flow rate” in para. 0046 stating: “Because of the different diameter sections providing different shear (emphasis added), there is no need artificially alter the drilling fluid flow rate. (emphasis added).  Furthermore, the instant disclosure concurs with the Examiner’s analysis in §5 of the previous office action, by stating in instant filed para. 0026: “The radius of tube 200 may begin at a first diameter R1 and end at a second diameter R2 where R1 ≠ R2. Tube 200 may be any geometry with two different diameters including, but not limited to, conical geometries and step change geometries (emphasis added) for example.  Thus, if there was any actual criticality to employing the recited conical frustum conduit, other than providing the ability to perform wall shear stress measurements at “one flow rate,” it has not been established or proven by the Applicant, since the Applicant fails to address the statements made by the Examiner in §5 of the previous office action.  Thus, the added limitation of “one flow rate” is inherent regarding any conical conduit having different end diameters, and/or obvious to employ based on the disclosure of Nesheim to “reliably” calculate the viscosity profile by “one flow rate.”
Applicant then further alleges that the conical frustum conduit has criticality, and that wall shear stress measurements/detections would be “unreliable” when performed within the conical step-change conduit of Nesheim, without any evidence, that the Office Action neglects the entrance and exit effects when the wall shear stress sensors are located before the step change and after the step change, and these effects, known by a person of skill in the art, will have an effect on the measured viscosity.  Once again, if this was, in fact, true, the instant disclosure would not have stated: “the tube 200 may be any geometry with two different diameters, including, but not limited to conical geometries and step change geometries,” which is a clear admission that any conical geometry will function equivalently/reliably regarding the instant disclosed/claimed invention.  In addition, there are no entry or exit effects, since the ends of  the conical conduits of the instant invention and Nesheim are both connected to much longer sections of straight piping, and, as such, there are no entry or exit effects since the fluid flow is fully developed before it enters the conical conduits, and the flow rate remains constant as it passes through the conical conduits, thus remains fully developed as it exist the conical conduits. Since the fluid flow is fully developed before and after the conical conduits, so is the associated shear stress, as it changes/alters via the increasing local velocity due to the changing cross-sectional area/diameters.  Applicant then further alleges, without any evidence, that since the primary role of drilling fluid is to fill holes, gaps and corner; and, therefore these step changes will be much more prone to mud accumulation in laminar flow found in surface applications as recited in the present application in contrast with turbulent flow found downhole in Nesheim.  First, the instant disclosure or claims fail to employ the terms “laminar” or “turbulent” in regards to the claimed instant invention and flow regimes employed through the conical frustum conduit.  Second, Nesheim reference also does not employ the terms “laminar” or “turbulent” in regards to flow regimes employed.  However, the Van Oort reference clearly discloses that any flow regime can be employed in in-line conduits, including laminar, transitional and turbulent to determine viscosity of the drilling fluid.  Third, the angles forming corners/steps generally depicted in Figures 1 and 4 of Nesheim are clearly obtuse (greater than 90º however, Nesheim does not limit the disclosed/depicted conical conduit to these general, highly diagrammatic depictions) and would clearly not trap/accumulate any particles in the drilling fluid that form mudcake.  Furthermore, Figure 1 of Nesheim indicates smooth/curved “steps” between the different diameter sections of the conical step change conduit, and thus essentially does not have any “corners” to create adverse pressure gradients to trap any particulates in the drilling fluid and give rise to any entrance or exit effects.  Lastly, if, in fact, the obtuse angled “corners” of Figure 4 (note: Nesheim does not disclose the Figure is exact to scale, thus the corners may be any shape or angle, even great than that is depicted) of Nesheim did, in fact, trap/accumulate particles from the drilling fluid, as Applicant alleges without any evidence, then the entire apparatus of Nesheim would not function. Once again, Applicant’s own disclosure states in para. 0026: “The radius of tube 200 may begin at a first diameter R1 and end at a second diameter R2 where R1 ≠ R2. Tube 200 may be any geometry with two different diameters including, but not limited to, conical geometries and step change geometries (emphasis added) for example.  Thus, if, in fact, Applicant’s unevidenced claims regarding potential reliability issues affecting accuracy and reproducibility of in-line viscosity calculations/measurements due to the structural aspects, such as the corners of conical step change conduits, the instant disclosure would not have included the above statement, essentially equating any conical conduit can be employed to produce reliable, accurate and reproducible viscosity/shear stress measurements/calculations.  Thus, in summary, all of Applicant’s arguments regarding the criticality of the recited “conical frustum conduit” and the “one flow rate” are traversed.
Applicant then argues in regards to the prior art rejection by alleging that the Nesheim reference does not qualify as prior art, by stating: “Applicant respectfully notes that Nesheim was published on January 7, 2021, while the effective filing date of the present application is September 3, 2019.  Applicant respectfully challenges how one skill in the art would combine Van Oort with Nesheim on September 3, 2019, without having access to Nesheim as Nesheim published on January 7, 2021.”   The Examiner respectfully disagrees.  If Applicant’s arguments were, in fact, valid, the Applicant would not have cited the Lanterra document, since the earliest evidence of its possible publication is in 2021, which is approximately two years after the instant application’s filing date.  The Examiner is perplexed as to how the Applicant appears to be unaware of the basis of statutory requirements under AIA  which is “first inventor to file.”  The statutory basis of 35 U.S.C. 102(a)(2) is: the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.” (emphasis added).  This also applies to rejections made under 35 U.S.C. 103.  Thus, since the Nesheim published document, regardless of publishing date, which is to another, and was “effectively filed” on 03 July 2019 (provisional application date), thus Nesheim constitutes valid prior art in regards to the claimed invention, and thus employable by the Examiner in the previous and current grounds of rejection under 35 U.S.C. 103.
In addition to the Applicant’s amendment of instant independent claims 1, 10 and 17 essentially adding the limitations “wall,” “exposed” in regards to the shear stress sensors and the drilling fluid being at “one flow rate” and instant independent claims 1 and 10 now incorporate the limitations of previous dependent claims 3 and 12, now cancelled.  The limitation regarding “one flow rate” has been addressed above by the Examiner, which would be true for any conical conduit, in addition to the direct teachings of Nesheim.  Instant independent claims 10 and 17 further add the limitation that the shear stress sensors are located at different internal diameters.   The prior art combination of Van Oort and Nesheim still teach and/or disclose the limitations of now cancelled claims 3 and 12, as well as wall shear stress sensors being located at different internal diameters being exposed to the drilling fluid as shown in the reproduced and annotated Figures 1 and 4 of Nesheim below, which clearly indicate the newly added/recited limitations now recited/added to instant independent claims 1, 10 and 17.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Conical step-change conduit having different internal diameter sections (L12, L22, L32...) with diameters (2R1, 2R2, 2R3…) each having wall shear stress sensors (P1-P2, P3-P4, P5-P6…) each measuring a ΔP, respectively, which is directly proportional to the wall shear stress by being exposed to, and being caused by, the flowing drilling fluid)]
    PNG
    media_image1.png
    1185
    556
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (wall shear stress sensors (ΔP) at different internal diameters (2R))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    1035
    815
    media_image2.png
    Greyscale


Applicant then argues against the prior art rejections under 35 U.S.C. 103 of the claims under the combination of Van Oort and Nesheim in regards to instant independent claims 1, 10 and 17, and makes no arguments regarding the rejections of the instant dependent claims. Applicant alleges that Van Oort and Nesheim do not teach “wall shear stress sensors” as required by claims 1, 10 and 17, and calculate viscosity from pressure measurements, and therefore are not teaching calculating an in-line viscosity based at least in part on the measured shear stress and one flow rate of the drilling fluid via rheological model parameters.  The Examiner respectfully disagrees.   First, the instant disclosure fails to define, enable, or place any limitations regarding what exactly constitutes the recited “wall shear stress sensor(s),” which has resulted in the rejections under 35 U.S.C. 112.  The instant disclosure only broadly states in instant filed para. 0012: “The shear stress sensors may be any shear stress sensor capable of detecting shear stress and outputting a signal corresponding to the measured shear stress” and “In some examples, the shear stress sensors may be micro-electromechanical system (MEMS) type sensor” (emphasis added).  Thus, the instant disclosure places absolutely no limitations on the type of shear stress sensors, their operational aspects regarding “detecting/measuring wall shear stress” and “outputting a signal corresponding to the measured/detected wall shear stress,” nor any aspects regarding the mounting/placement of the wall shear stress sensors or its measuring/detecting components/structure (just that it is “exposed” to the flowing drilling fluid). While the instant disclosure provides support for the wall shear stress sensors to be mounted “within” the conduit, the instant drawings depict otherwise.  Due to the instant disclosure’s ill-defined, non-enabling, broad, general and completely non-limiting description of a “wall shear stress sensor,” the shear stress sensors, being pressure sensors disclosed by Van Oort and Nesheim clearly read/apply and thus meet the recited limitations of “wall shear stress sensors” since pressure measurements, or pressure drops (ΔP) due to frictional pressure losses and shear rates at the wall of the conical conduit, are directly proportional to the measured/detected wall shear stress, and therefore read on the claim limitation of “wall shear stress sensors.”  Van Oort clearly discloses in para. 0103: “flow rate and corresponding pressure drop readings vs. time for mud A (a bentonite suspension) in the larger 1.27cm (0.5”) pipe.  From this plot, the average pressure gradient and shear stress at the wall were obtained….By knowing the shear rate and shear stress at the wall, any rheological model and proper fitting technique can be used to obtain the rheological parameters.”  Nesheim clearly discloses in para. 0039: “The pressure drop, ΔP, between each pair of sensors in each section, together with the volume flow rate, can be used according to well-known formulas to provide viscosity values at certain shear stress.”  Thus, the measured pressure drop/differential, ΔP, for each pair of pressure sensors in each different internal diameter section having a different diameter, directly corresponds to measuring wall shear stress caused by the drilling fluid flowing through the conical conduit.  Nesheim further discloses in para. 0051: “The pressure delta, together with the flow rate, diameter of the bore, the temperature and pressure (normally available through other instruments) and mud weight (ppg) can be used to establish shear stress (Pa) and shear rate (sec-1)” and provides equations directly relating the pressure drop to shear stress and/or shear rate.  Applicant then argues that the succession of cylinders with pressure transducers located by pairs disclosed by Nesheim “contrasts” with the recited “two or more wall shear stress sensors disposed within the conical frustum conduit at different internal diameters.”  The Examiner respectfully disagrees.  Nesheim clearly discloses two or more wall shear stress sensors ( P1-P2 and P3-P4) disposed within the conical step-change conduit (which is an obvious variant of a conical frustum conduit, and the conical frustum conduit having no criticality in regards to the claimed invention, which was established above and previously by the Examiner) at different diameters (at 2R1 and 2R2, respectively), since, for example, Figure 1 of Nesheim discloses shear stress sensor(s) P1 and P2 at one internal diameter and P3 and P4 at a different internal diameter, which would directly match associated shear stress sensors mounted along any conical conduit, at two different diameters, as the diameter/cross-section changes from a first end to a second end of the conical conduit.
Thus, in conclusion, the prior references to Van Oort and Nesheim, in combination, disclose to one having ordinary skill in the art as of the effective filing date, to obviously employ all the newly added limitations now recited in instant independent claims 1, 10 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-11 and 13-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without explanation or details in regards to the type of wall shear stress sensor (or MEMS) (i.e. no working examples), in regards to its structural aspects, its specific mounting/placement and associated mechanism (i.e. structural aspects of the shear stress sensor) or operational aspects to measure the shear stress on the wall (i.e. components/elements that generate signals) of the conical frustum conduit being exposed to the flowing drilling fluid, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Instant independent claims 1, 10 and 17 broadly recite a conical frustum conduit that comprises wall shear stress sensors operable to measure the wall shear stress caused by the flow of the drilling fluid through the conical conduit, however, the instant disclosure lacks the aforementioned omitted critical/essential subject matter in regards to the type of shear stress sensor (MEMS, as recited in instant dependent claims 2 and 11, or otherwise) as well as mounting/placement on the conduit (i.e. inside, outside, otherwise), or the causality regarding the generation of shear stress by the flow of the drilling one of ordinary skill in the art as of the effective filing date is not enabled to make and/or use the instant claimed invention.  Not only is the wall shear stress sensor itself not enabled by the disclosure, the relationship between cause and effect of the fluid flow that creates/induces shear stress is not disclosed, thus further failing to enable one of ordinary skill in the art to make and/or use the instant claimed invention.  Also see the Examiner’s Wands analysis in §5 of the Final Office Action mailed on 03 August 2022.  All other claims are similarly rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant independent claims 1, 10 and 20 recite that the conical frustum conduit comprises wall shear stress sensors, however, it is unclear, thus indefinite as to how the wall shear stress sensors are measuring shear stress caused (i.e. exposed) by the flow of drilling fluid, since, based on the instant Figures, appear to be mounted on the outside surface of the conduit, thus not contacting the drilling fluid flowing within the conduit, and, as such, only measure some type of stress in the material forming the conduit itself, and not due to the drilling fluid being in direct contact with the drilling fluid.  The instant specification fails to provide any further details regarding the mounting of the shear stress sensors associated with the conduit, nor what type of shear stress sensor is employed, or the exactly mechanisms of the shear stress sensor, especially in regards to a MEMS type, which is recited in instant dependent claims 2 and 11.  All other claims are rejected due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 1, 4, 7, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0058992 to Van Oort et al. and U.S. 2021/0002970 to Nesheim.  Van Oort et al. disclose a system and method (see entire reference) of continuously measuring/determining/calculating drilling fluid viscosity (note: the claims equate measuring viscosity with calculating/determining viscosity of the drilling fluid) including flowing a drilling fluid through a conduit fluidically coupled to a mud pit/tank (see Fig.3), the conduit including at least two wall shear stress sensors exposed to the flow of drilling fluid (pressure sensors measuring/determining pressures and differential pressures ΔP) caused by the flow of drilling fluid through the conduit; measuring/determining/calculating shear stress (via pressure measurements) using the shear stress/pressure sensors and capable of calculating/determining/measuring an in-line viscosity via rheological models (see para 0059 and incorporated by reference non-patent literature document cited by Van Oort et al. “Determination of drilling fluid rheology under downhole conditions by using real-time distributed pressure data” to Vajargah et al. wherein a copy of this reference is provided by the Examiner and cited on the attached PTO-892) by calculating rheological model parameters from a flow rate of the fluid and measured shear stress at the flow rate and calculating/determining/measuring the viscosity at least in part on the rheological model(s) that corresponds to the calculated rheological model(s) parameters (as recited in instant independent claims 1 and 10); wherein the rheological model can take the form of any well known and commonly used rheological models (see para 0092), including a power law model which inherently taking the form of the equation recited in instant dependent claim 4 or the rheological model is a Herschel-Bulkley model inherently taking the form of the equation in instant dependent claim 7) and meeting a majority of the claimed limitations recited in instant independent claims 1, 10 and 17.
Van Oort et al. do not explicitly disclose that the conduit is conical frustum conduit wherein an internal diameter of the first end of the conical conduit is different than an internal dimeter of a second end of the conical frustum conduit, the wall shear stress sensors disposed within the conical frustum conduit at different internal diameters; and employing one flow rate of the drilling fluid, wherein the step of calculating rheological model parameters and in-line viscosity are performed at the one flow rate, as recited in instant independent claims 1, 10 and 17.  Van Oort et al. disclose the claimed invention including at least two shear stress sensors, except for the conical frustum conduit and associated limitations regarding end diameters.  It would have been an obvious matter for one having ordinary skill in the art as of the effective filing date to employ any desired conduit, conical frustum, conical step-change, conical curved, other any other geometrically shaped convergent conduits (i.e. the diameter decreasing along the flow path through the conical conduit) to measure/determine viscosity of a drilling fluid flowing through the conduit, since the instant specification fails to disclose that a conical frustum shaped conduit with the associated end diameters solves any stated problem or is for any particular engineering or design purpose, and it appears the invention disclosed by Van Oort et al., having a constant diameter conduit, would work equally as well in determining/measuring viscosity.  Furthermore, it is known in the art to provide conical shaped conduits, such as nozzles, to perform as static mixers, so that a multi-phase fluid, such as drilling fluids, which contain at least solids and liquids, as well as dissolved gases, would be thoroughly mixed providing a generally uniform/consistent drilling fluid to be measured, thus it would have been obvious to one of ordinary skill in the art as of the effective filing date to substitute a conical frustum shaped conduit, or any other type of conical conduit with converging geometry, for the constant diameter conduit disclosed by Van Oort et al. to provide thorough mixing of the drilling fluid so any rheology measurements/determinations made on the drilling fluid is more accurate, reflecting the totality of the three phases of the drilling fluid interacting with the rheology (shear stress, pressure, viscosity, etc.) sensors.  In addition to the above, Nesheim discloses a system and method for measuring/determining/calculating the rheology (in particular, viscosity) of drilling fluids in real-time, thus continuously (see entire reference); wherein wall shear stress sensors that are operable to measure/determine shear stress caused by the flow of the drilling fluid through a straight conduit (P1 and P2, see Fig. 5) or in a conical step-change conduit (pressure sensors P1 to P12, see Fig. 1, wherein the two or more shear stress sensors are located at different diameters along the conical step-change conduit), wherein an internal diameter of the first end of the conical conduit is different than an internal dimeter of a second end of the conical conduit; wherein calculating in the in-line viscosity is performed as the drilling fluid flows through the conical conduit of the fluid based at least in part of the measured/determined/calculated shear stress via the shear stress sensors located at different internal diameter locations utilizing at least two shear stress sensors (see paras 0017, 0013, 0014, 0039, 0040, 0042, 0051-0052), operable to measure the wall shear stress at one flow rate (see para. 0046 of Nesheim and §5 of the Office Action mailed on 08 September 2022).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the conduit in the system and method disclosed by Van Oort et al., employing the conical frustum conduit, which functions equivalently regarding the flow and shear stress measurements made to the conical step-change conduit taught by Nesheim (since both provide converging flow inducing shear stress in the drilling fluid having wall shear stress sensors mounted/located at different  internal diameters exposed to the flow of the drilling fluid), thus providing known flow and/or known proportions of the flow of the drilling fluid, and associated flow rates for each portion/section/diameter of the conical frustum/conical step-change conduit and providing viscosity values via well-known formulas/rheological models made by at least two shear stress sensors at particular different diameters of the conical conduit, and which can be correlated with known types of viscometers (Fann 75 or Grace 7500) to give equivalent viscosity measurements, and, the smaller diameter sections/portions capable of providing higher shear values (see paras 0036-0042), and because the different diameter sections/portions provide a different shear stress/rate caused by the flowing drilling fluid, there is no need to artificially alter the drilling fluid flow rate flowing at one flow rate through the conical conduit (see para 0046) which is true for any converging conical conduit, including the recited conical frustum conduit, which does not have any criticality to the operation and/or function of the claimed invention, thus meeting all remaining limitations recited in instant independent claims 1, 10 and 17.
As best understood, claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0058992 to Van Oort et al. and U.S. 2021/0002970 to Nesheim as applied to claims 1 and 10 above, and in further view of U.S. 2007/0034014 to Armstrong et al.  Van Oort et al. and Nesheim disclose a system and method for determining/measuring viscosity via shear stress sensors having all of the elements and method steps stated previously.  Van Oort et al. and Nesheim do not explicitly disclose the employment of MEMS shear stress sensors, as recited in instant dependent claims 2 and 11.  It is well known in the art as of the effective filing date to employ MEMS sensors for any type of measurement/determination of rheology parameters (pressure, shear, viscosity, etc.) of a fluid, and MEMS sensors are ubiquitous in the downhole art and other art, and are advantageous to employ due to their high band width and high spatial resolution and higher sensitivity then non-MEMS sensors (i.e. higher accuracy measurements), and as such, it would have been obvious to substitute the shear stress sensors disclosed by Nesheim with MEMS types.  In addition, Armstrong et al. disclose a MEMS shear stress sensor (12) (see Fig. 1, para 0018, and entire reference) to monitor a fluid flow’s viscosity (para 0064) which can be employed in “industrial” systems/areas/applications, as well as in manufacturing processes and military, biomedical applications, all of which have challenging environments (i.e. flows with mixed composition, which would apply to drilling fluids/muds) (see paras 0005 and 0064).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the drilling fluid viscosity system and method disclosed by Van Oort et al. and Nasheim, substituting the shear stress sensors with a MEMS shear stress sensor for measuring viscosity, as taught by Armstrong et al, thus providing an improved drilling fluid system and method measuring viscosity of the drilling fluid, which would function in turbulent flows as well as non-linear rheology fluids (such as drilling fluid/muds) (see para 0048) since MEMS shear stress sensors are inexpensive (paras 0039 and 0048) while also benefits of having a high bandwidth, high spatial resolution and high sensitivity (i.e. higher accuracy), that can be easily integrated to the system/method disclosed by Van Oort et al. and Nasheim, that can be statically and dynamically calibrated, a shear stress sensor that is robust (i.e. withstand harsh fluid environments such as drilling fluid/muds during drilling), has low power consumption and is environmentally stable, wherein all the aforementioned aspects would enhance the system/method disclosed by Van Oort et al. and Nasheim, thus simplifying the viscosity measurement of the drilling fluid/mud, as well as reducing the cost of the viscosity measurement structures, since the MEMS shear stress sensor disclosed by Armstrong et al. is capable of measuring fluctuating wall shear stress in all kinds of flows on all kinds of surfaces (i.e. conduits of any shape, including conical) (see paras 0003, 0009-0017 and 0024), thus meeting the limitations recited in instant dependent claims 2 and 11.
As best understood, claims 5, 6, 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0058992 to Van Oort et al. and U.S. 2021/0002970 to Nesheim as applied to claims 1, 3, 4, 10 and 12 above, and in further view of “Automated Drilling Fluid Rheology Characterization with Downhole Pressure Sensor Data” to Vajargah et al.  Van Oort et al. and Nesheim disclose all of the recited limitations and method step stated previously, including employing rheological models to calculate the viscosity from shear stress measurements/determinations, meeting the rheological model equation limitations recited in instant dependent claims 13 and 14, which match claims 4 and 7.   Van Oort et al. and Nesheim do not expressly disclose the equations related to flow rate Q, recited in instant dependent claims 5, 6, 8, 9, 13 and 14.  Vajargah et al. disclose a system and method for determining shear stress via sensors (see entire reference), and mathematical calculations and relationships between flow rate Q, wall shear stress, velocity profile in a pipe/conduit (see page 5 and Appendix A, and, one of ordinary skill in the art as of the effective filing date, employing the power law model of instant dependent claim 4, basic flow relationships/equations for flow rate Q, and relationships between wall shear stress and shear stress (eqn. A4), and subsequent substitutions and integrations of the equations, based on appropriate boundary conditions (ra-rf, L, L1-L5 see Figures below) (i.e. shear stress is zero along the center-line of the pipe/conduit/channel flow) and integration from 0 to R, employing the function r = f(z) defining the shape/contour of the outer walls of the conical conduit (see Figures below showing functional relationships for a conical frustum, step-change and curved conduits) where R is measured from the center-line, thus R=0 at the centerline z where shear stress is zero, for any conical conduit, and each Ri (r1-r3) for the conical conduit sections/portions wherein the wall shear stress sensors are located at different internal radii/diameters along the z axis of the chosen conical conduit, including the conical step-change conduit and the recited conical frustum conduit.  R can be constant (i.e. constant diameter pipe) or can functionally change, as in convergent section for the conical conduit, following the functional relationship of r = f(z), thus R will have a linear change/relationship (frustum, see Figure below), or step-wise linear relationship (step-change, see Figure below), or polynomial relationship (curved, see Figure below) for each Ri, and thus resulting in the recited equations in instant dependent claims 5, 6, 8, 9, 13 and 14. 

    PNG
    media_image3.png
    996
    954
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the functional relationships taught by Vajargah et al. in the system and methods of determining a viscosity of the drilling fluid/mud disclosed by Van Oort et al. and Nesheim to allow for viscosity calculations along any chosen conical conduit, including the instant recited conical frustum conduit, at each location (i.e. internal diameter) of a wall shear stress sensor, based on the related parameters for conical conduits, or any other shaped conduit where shear stress is measured at the wall and is zero at the centerline and performing basic calculus mathematics.
As best understood, claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0058992 to Van Oort et al. and U.S. 2021/0002970 to Nesheim as applied to claims 10 and 17 above and in further view of U.S. 2017/0274333 to Smith.  Van Oort et al. and Nesheim disclose a system for measuring/determining viscosity having all of the elements stated previously, including all the limitations recited instant dependent claim 20 regarding calculating viscosity via rheological models and parameter with a flow rate and the measured/determined shear stress.  Van Oort et al. further disclose that via the disclosed conduit/pipe viscometer, via a control system that calculates the viscosity in the conduit, that it is possible to monitor changes in drilling fluid properties within minutes, and that any undesirable changes in mud properties (such as water kicks, barite sag, contamination, etc.) can be observed and it eases the automated mud mixing process (which inherently includes various chemicals/additives) and allows for immediately alerting a user to changes in mud properties when they happen, all in real-time (see para 0106), thus providing an important safety element to the drilling operation, especially when drilling through zones prone to contaminating the drilling mud/fluid (e.g. gas or brine flow zones), as even small changes in mud rheology (i.e. viscosity, density, etc.) can immediately be picked up.   Van Oort et al. and Neshiem do not explicitly disclose at least one chemical additive tank, the chemical additive being at least one of a weighting agent, a viscosifier, a breaker, a base fluid, and combinations thereof, the tank being coupled to the mixing tank, and the control system is operable to  compare the calculated viscosity and compare it to a setpoint viscosity, and further calculate an amount of chemical additive to add to the mixing tank such that the viscosity of the fluid is adjusted to a value closer to the setpoint viscosity (as recited in instant dependent claims 15, 16, 18 and 19).  Smith discloses a method/system of continuously measuring a drilling fluid’s/mud’s viscosity in real-time (see entire reference) including flowing the drilling fluid/mud through a line/conduit (12, 18) fluidically coupled to a mud pit/tank/mixing tank (11) as well as an additional mixing tank (17), wherein the line/conduit is fluidly coupled to a tubular extending into a wellbore (see Fig. 2) with a pump (52) disposed along the line (note: pumps are well known in the drilling art, to recirculate drilling fluid/mud to the drill bit, and back to the surface and mud pit/tank and can be located in any desired location to perform this operation), and wherein the conduit/line includes a viscosity measuring device (19) to calculate an in-line viscosity.  Smith further discloses that rheology of the drilling fluid/mud is adjusted by feeding viscosity adjusting agents and other additives (i.e. chemicals) to the drilling fluid/mud, including mud thinners, polymers to add viscosity (i.e. viscosifier, as recited in instant dependent claim 16), and other additives, and wherein the exists a setpoint viscosity (i.e. maintaining the viscosity of the drilling fluid/mud (see paras 0026, 0027, 0045), thus inherently including a chemical additive/storage tank to supply the chemical additives to the mixing tank (as recited in instant dependent claim 18), including a controller/control system (see paras 0020, 0026, 0045 and 0047) operable to calculate/determine a viscosity of the fluid in the conduit/line and compare the viscosity to the setpoint viscosity, and calculate/determine the amount of chemical additive to add to the mixing tank such that the viscosity of the drilling fluid/mud is adjusted to a value closer to the setpoint viscosity (as recited in instant dependent claims 15 and 19).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the teachings of Smith, by mixing specific additives to the drilling fluid in the mixing tank to adjust its rheological parameters, specifically the viscosity, so the drilling fluid is maintained around a set point, by adding/adjusting the drilling fluid to maintain safe drilling operation parameters (see paras 0001-0004, 0027, 0045 and 0050).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM E.S.T.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2855